                                                                         NORT~hl~/tfflhlc"fu6J'fmcAs
                      IN THE UNITED STATES DISTRICT OURT ,_F......._l.=L~E-i!DbL_~
                           NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION           DEC 2 6 2019

RYAN CRAIG WHITE,                                 §                       CLERK, U.S. DlSTRICTCOURT
                                                  §                          By
                                                                                          cputy
              Movant,                             §
                                                  §
vs.                                               §    NO. 4:19-CV-910-A
                                                  §    (NO. 4:18-CR-187-A)
UNITED STATES OF AMERICA,                         §
                                                  §
              Respondent.                         §


                            MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Ryan Craig White,

movant, under 28 U.S.C.              §   2255 to vacate, set aside, or correct

sentence. The court, having considered the motion, the

government's response, the record in the underlying criminal

case, No. 4:18-CR-187-A, styled "United States v. Ryan Craig

White, et al.," and applicable authorities, finds that the motion

should be denied.

                                                 I.

                                          Background

      The record in the underlying criminal case reflects the

following:

      On August 7, 2018, movant was named, along with another, in

a one-count indictment charging him with possession of stolen

mail, in violation of 18 U.S.C.                  §    1708. CR Doc. 1 17. On September


      'The "CR Doc._" reference is to the number of the item on the docket in the underlying
                                                                                       (continued ... )
19, 2018, movant appeared before the court with the intent to

enter a plea of guilty to the offense charged without benefit of

a plea agreement. CR Doc. 26. Movant and his attorney signed a

factual resume setting forth the elements of the offense, the

maximum penalty movant faced, and the stipulated facts supporting

movant's guilt. CR Doc. 28. Under oath, movant stated that no one

had made any promise or assurance of any kind to induce him to

plead guilty. Further, movant stated his understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report    ("PSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by his guilty plea; movant was "absolutely" satisfied

with his counsel and had no complaints regarding his

representation; and, movant and counsel had reviewed the factual

resume and movant understood the meaning of everything in it and

the stipulated facts were true. CR Doc. 70.

        The probation officer prepared the PSR, which reflected that

movant's base offense level was 6. CR Doc. 35 , 18. He received a

two-level increase for loss exceeding $6,500, id. , 19, a two-



        '( ... continued)
criminal case, No. 4: 18-CR-187-A.

                                     2
level increase for an offense involving ten or more victims, id.

,   20,        and a two-level increase for an offense that involved an

authentication feature. Id. , 21. He received a two-level

reduction for acceptance of responsibility. Id. , 27. Based on a

total offense level of 10 and a criminal history category of VI,

movant's guideline imprisonment range was 24 to 30 months. Id. ,

91. Movant filed objections. CR Doc. 42. The probation officer

prepared an addendum to the PSR to reflect further information

gained about movant's history. CR Doc. 40. He filed a second

addendum to address movant's objections. CR Doc. 46.

          On January 4, 2019, movant was sentenced to a term of

imprisonment of 60 months. CR Doc. 60. He did not appeal.

                                                       II.

                                        Grounds of the Motion

          Movant asserts three grounds in support of his motion,

worded as follows:

          Ground One: DENIAL OF EFFECTIVE ASSISTANCE OF COUNSEL.

Doc. 2 1 at 7.

          Ground Two: DENIAL OF RIGHT TO APPEAL



          Ground Three: COERCION




          2
              The "Doc.   " reference is to the number of the item on the docket in this civil action.

                                                         3
                                   III.

                            Standards of Review

A.   28 U.S.C.   §   2255

     After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.      United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).     A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.   Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.      United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).        In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).        Further, if

                                    4
issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that    (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012). • [A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.•    Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F. 3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.•

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)    (quoting

                                  5
Strickland, 466 u.s. at 686).     Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.     Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282     (5th Cir.

2000)   0




                                  IV.

                               Analysis

        In support of his first ground, movant alleges:

        I was never in possession of any mail. My co-defendant
        that was a couple of blocks away from me at the time of
        arrest had everything in her purse. The item of mail in
        question photographed as being from such, police report
        mentioning the distance separating us as the time of
        arrest, my appointed counsel talked me out of using
        this evidence.

Doc. 1 at 7. By pleading guilty, movant waived all non-

jurisdictional defects in the proceedings, including claims of

ineffective assistance, except insofar as it relates to the

voluntariness of the plea. United States v. Cavitt, 550 F.3d 430,

441 (5th Cir. 2008). Ineffectiveness based on failure to use

exculpatory evidence is a ground that has been waived. Even if it

could be pursued, movant has not shown, much less attempted to

show, prejudice, which he must do to proceed. Id. Finally, the

                                   6
court notes that the allegations in the motion are belied by the

record. In his factual resume, movant admitted that he possessed

stolen mail. CR Doc. 28. Movant testified under oath that the

facts alleged in the factual resume were true. CR Doc. 70 at 24-

25. His solemn declarations carry a strong presumption of verity,

which he has not overcome. See Blackledge v. Allison, 431 U.S.

63' 74   (1977).

     In support of his second ground, movant alleges that his

counsel led him to believe that appealing would possibly lead to

more extensive punishment. Doc. 1 at 7. In support of his third

ground, movant alleges that his counsel "compelled [him]      to the

act of not proceeding with the evidence in [his]     favor, as well

as leading [him]     to the choice of not trying for [his] direct

appeal." Id. Conclusory allegations such as these are

insufficient to raise a constitutional issue. Miller v. Johnson,

200 F. 3d 274, 282    (5th Cir. 2000). "Absent evidence in the

record, a court cannot consider a habeas petitioner's bald

assertions on a critical issue .         to be of probative

evidentiary value." Ross v. Estelle, 694 F.2d 1008, 1011 (5th

Cir. 1983) .




                                    7
                                    v.

                                   Order

       The court ORDERS that the relief sought by movant be, and is

hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

       SIGNED December 26, 2019.




                                                          Judge




                                    8
